— Appeals by the defendant from (1) a judgment of the Supreme Court, Queens County (Leahy, J.), rendered November 6, 1981, convicting him of attempted robbery in the second degree under indictment No. 3378/80, and (2) a judgment of the same court (Brennan, J.), rendered May 4, 1982, convicting him of robbery in the second degree under indictment No. 1796/81, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v Califor*361nia, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Niehoff, Eiber, Sullivan and Harwood, JJ., concur.